Exhibit 10.2


GENERAL MILLS, INC.
SPECIAL RESTRICTED STOCK UNIT AWARD
AGREEMENT


MICHAEL PEEL
SSN

THIS AGREEMENT, dated as of December 13, 2004, is between General Mills, Inc., a
Delaware corporation (the “Company”), and the person named above (the
“Participant”). By accepting the Special Restricted Stock Unit Award (described
below) under the General Mills, Inc. 2003 Stock Compensation Plan (the “Plan”),
you are agreeing to the terms and conditions contained in the Plan document and
this Agreement.

1.

The Company grants to the Participant under the Plan, and the Participant
accepts from the Company, the following Special Restricted Stock Unit Award.


     Number of Restricted Stock Units   **25,000**          Expiration date of
Restricted Period:  4 years from date of award 


2.

The Participant agrees to accept this Special Restricted Stock Unit Award upon
the condition that it not be sold, exchanged, transferred, pledged or otherwise
disposed of during the Restricted Period. As of the expiration of the Restricted
Period, such units will be vested and shares of the Company’s common stock
issued to the Participant in a certificate with no restrictions.


3.

The Participant acknowledges that if he terminates employment prior to December
31, 2007, due to his “retirement” (as defined in the Plan at Section 12(d)) all
Restricted Stock Units shall be forfeited. All other provisions of the Plan,
including the other provisions of Section 12 (“Termination of Employment”) and
Section 11 (“Change in Control”), continue to apply without alteration. The
Participant agrees to cooperate with the Company in any way needed to comply
with, or fulfill the terms of the Plan and this Agreement.


4.

The Participant acknowledges that this Award is not taken into account under any
of the Company’s benefit plans, including the General Mills 401(k) Savings Plan,
the General Mills Pension Plan, the Supplemental Retirement Plan of General
Mills, Inc., the Supplemental Savings Plan of General Mills, Inc., any other
qualified or non-qualified retirement plan, severance payments, bonuses,
long-service awards or similar payments, or any welfare benefit plans.


In the event of any conflict between the provisions of (i) this Agreement, and
(ii) the Plan or any rules or regulations promulgated thereunder, the terms of
the Plan, together with its rules and regulations, shall control. No amendment
to the Plan after the date of this Agreement shall amend the terms of this
Restricted Stock Unit Award without the Participant’s consent to such amendment.
Capitalized terms shall have the meanings assigned to them in the Plan. If the
terms of this Agreement are not acceptable, please contact Stock Plan
Administration immediately to decline the Award. A copy of the Plan and the
Prospectus to the General Mills, Inc. 2003 Stock Compensation Plan is available
on the Champions Network by clicking on HR Online and accessing Home-HR
Online/Policies&Plans/ Compensation Plan Documents/2003 Stock Compensation Plan
Prospectus. A copy of the Company’s latest Annual Report on Form 10-K is also
available on the Company’s website at generalmills.com under Investor
Information/Annual Reports.


GENERAL MILLS, INC.

By:                     /s/ Michael Davis                            
VICE PRESIDENT


--------------------------------------------------------------------------------